     Case 3:14-cv-00090-PDW-ARS Document 128 Filed 04/20/20 Page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Andrew James Olafson,                         )
                                              )
               Plaintiff,                     )       ORDER ADOPTING REPORT
                                              )       AND RECOMMENDATION
       vs.                                    )
                                              )       Case No. 3:14-cv-90
Kerry Wicks, Alex Schweitzer, and             )
Dr. Mark Rodlund,                             )
                                              )
               Defendants.                    )


       Plaintiff, Andrew James Olafson, proceeding pro se, asserted claims under 42 U.S.C. § 1983

related to his confinement at the North Dakota State Hospital (“NDSH”) as a sexually dangerous

individual. Doc. No. 6. Magistrate Judge Alice R. Senechal initially reviewed the Plaintiff’s claims

pursuant to 28 U.S.C. § 1915(A) and allowed certain claims to proceed, dismissed certain other

claims, and stayed three claims. Doc. Nos. 16 and 21. The claims that were allowed to proceed

were then dismissed on summary judgment. Doc. No. 114. As a result, the only remaining claims

are the three stayed claims.

       In light of the recent decisions in Karsjens v. Piper, 845 F.3d 394 (8th Cir. 2018) and Ireland

v. Jones, Case No. 3:13-cv-3, on March 10, 2020, Magistrate Judge Senechal ordered the Plaintiff

to show cause why the three remaining claims should not be dismissed. Doc. No. 123. The Plaintiff

responded and requested additional time to submit documents. Doc. No. 124. Judge Senechal

denied the request for an extension of time, as none of the requests had any relation or bearing on

the effect of the Ireland and Karsjens decisions and proceeded with an initial review of the three

stayed claims. Doc. No. 125.

       On April 2, 2020, Judge Senechal issued a Report and Recommendation, recommending that

the Plaintiff’s remaining claims against the remaining three Defendants be dismissed, the case be

closed, and judgment be entered accordingly. Doc. No. 125. Additionally, because any appeal
     Case 3:14-cv-00090-PDW-ARS Document 128 Filed 04/20/20 Page 2 of 2


would be frivolous and could not be taken in good faith, Judge Senechal recommended finding any

appeal may not be taken in forma pauperis. Id. Objections to the Report and Recommendation were

to be filed with the Court by April 16, 2020. The Plaintiff filed an objection to the Report and

Recommendation on April 15, 2020. Doc. No. 127.

       The Court has carefully reviewed the Report and Recommendation, the Plaintiff’s objection,

relevant case law, and the entire record, and finds the Report and Recommendation to be persuasive.

Accordingly, the Court ADOPTS the Report and Recommendation (Doc. No. 125) in its entirety.

The Plaintiff’s claims against the remaining Defendants are DISMISSED with prejudice, the case

shall be closed, and judgment shall be entered accordingly. No relief can be granted to the Plaintiff

in this action. The Court further finds that any appeal may not be taken in forma pauperis, as any

appeal would be frivolous and could not be taken in good faith.

       Let judgment be entered accordingly.

       IT IS SO ORDERED.

       Dated this 20th day of April, 2020.

                                                      /s/ Peter D. Welte
                                                      Peter D. Welte, Chief Judge
                                                      United States District Court




                                                 2
